This case and the case No. 30209 of our docket, entitled Robert J. Perkins v. Mrs. Mary J. Wisner et al., 132 So. 493,1 were recently decided by this court. A rehearing was granted in each case. The cases were reargued and they have received our careful consideration, with the result that the decree heretofore rendered in each case is reinstated and made the final judgment of the court.
The two cases present the same determinative issue, i.e., the ten-year prescription acquirendi causa. We have found that the later and better reasoned decisions of this court hold that a quitclaim deed is sufficient basis for the maintenance of the ten years' prescription acquirendi causa, if accompanied by actual possession of the property for that length of time after the recordation of the deed.
We have found, for the reasons stated in No. 30209, Robert J. Perkins v. Mrs. Mary J. Wisner et al., 132 So. 493,1 which opinion is this day handed down, that neither J.H.M. Shaw nor the Jefferson Land Company, through whom plaintiff deraigns his title, ever *Page 919 
had title to, or possession of, sections 83, 84, and 102, composing the sea marsh in the rear of the Carter and Pecan Grove Plantations, and, as plaintiff's author in title acquired the said plantations and went into possession of them under an earlier title than the quitclaim deed, that possession cannot be extended to include any part of the three sections of sea marsh.
The opinion in No. 30209, Robert J. Perkins v. Mrs. Mary J. Wisner et al., 132 So. 493,1 is decisive of this case, and therefore the decree heretofore rendered herein is reinstated and made the final judgment of the court.
Inasmuch as our original reasons for judgment are not adhered to in this opinion, the right is reserved to the plaintiff to apply for a rehearing.
ST. PAUL, J., concurs in the decree.
1 Ante, p. 898.